                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DAVID LEE GOMEZ,

       Plaintiff,

vs.                                                                Civ. No. 18-178 KG/GBW


BETTY JUDD, et al,

       Defendants.

                                      FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this case.

       IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is DISMISSED

without prejudice.




                                             _______________________________________
                                             UNITED STATES DISTRICT JUDGE
